—In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Orange County (Bivona, J.), entered March 23, 2000, which sustained objections to an order of the same court (Braxton, H.E.), dated February 17, 2000, denying the motion of Alex Kuruvilla to dismiss a petition to compel him to contribute to the future college tuition costs of the parties’ two children, granted the motion, and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
At the time of the filing of the petition, the parties’ children *671were 14 and 10 years old. The petitioner failed to submit sufficient evidence establishing the children’s academic ability, interest in attending college, possible choice of college, or possible cost of college. Therefore a determination as to which party should pay for future college expenses is premature (see, Tan v Tan, 260 AD2d 543; Hamza v Hamza, 247 AD2d 444; Chitayat v Chitayat, 247 AD2d 573; LaBombardi v LaBombardi, 220 AD2d 642). Accordingly, the Family Court properly sustained the objections to the Hearing Examiner’s order and dismissed the proceeding. Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.